Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
En la opinión concurrente que emitiéramos en Ramos v. Gerena, 145 D.P.R. 48 (1998), expresamos, en lo pertinente, que:
El Tribunal tiene, entre otras, la importante e indelegable función de establecer normas o pautas que ilustren no sólo al tribunal apelativo intermedio y al de primera instancia, sino a la profesión jurídica en general. Esa función tiene que ser des-cargada por los integrantes del más alto Foro judicial del País en forma responsable. (Enfasis suplido.)
Cuando así no se actúa por este Tribunal, esto es, cuando se emiten “opiniones” de manera improvisada, sin que se haga un análisis completo de la jurisprudencia apli-cable y de las consecuencias que tendrá la ponencia, emi-tida, se causa un grave perjuicio a nuestro ordenamiento *170jurídico y una gran confusión en la profesión legal. Esa, precisamente, es la situación de la opinión per curiam emi-tida en el presente caso, la cual versa sobre un tema que, desafortunadamente, ha sido tratado de manera muy superficial por este Tribunal.
HH
En nuestra jurisdicción existe legislación que establece situaciones particulares bajo las cuales un empleado no puede ser despedido.(1) Si el empleado no se encuentra en *171ninguna de las situaciones en que específicamente se pro-híbe su despido, éste puede ser despedido sin justa causa; siendo la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.) la que, al reglamentar el despido injusti-ficado, provee el único remedio a que es acreedor dicho empleado.(2) Véanse: Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 65 (1986); Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992); Vélez Rodríguez v. Pueblo Int’l, Inc., 135 D.P.R. 500 (1994).
*172En el caso que ocupa nuestra atención, la Mayoría de los integrantes del Tribunal —haciendo abstracción de los he-chos particulares del caso— erróneamente resuelve que la Cooperativa podía despedir al empleado recurrido “sin se-guir el procedimiento dispuesto en su reglamento de disci-plina y que el único remedio al que tiene derecho el em-pleado es la indemnización que establece la [citada] Ley Núm. 80 ...”. Per curiam, pág. 167. No estamos de acuerdo. Veamos por qué.
En lo pertinente a los hechos de este caso, el Regla-mento de Disciplina de la Cooperativa Federal de Emplea-dos Telefónicos de 19 de mayo de 1992 establece:
1) Los propósitos fundamentales de estas normas de Disci-plina son proveer una guía en la administración de la disciplina en el trabajo; asegurar uniformidad en la aplicación de reme-dios o penalidades por igual ofensa; desarrollar en el empleado un mejor entendimiento de lo que constituye causa razonable para tomar acción disciplinaria', corregir al empleado y mante-ner la disciplina y la moral del grupo de empleados en la organización.
4) Aquel empleado que cometa una ofensa deberá ser confron-tado con la evidencia disponible y se le dará la oportunidad para que se defienda de los cargos presentados.
7) La penalidad o remedio que se decida aplicar debe ser la que razonablemente se espera corrija al empleado y mantenga la disciplina y la moral del grupo.
9) ... Las amonestaciones por escrito deben indicar específica-mente la ofensa y el período de prueba correspondiente.
10) Toda amonestación que conlleve la imposición de sancio-nes disciplinarias será por escrito, y debe contener los siguien-tes elementos: nombre completo y número del empleado, fecha[,] hora y lugar de la ofensa, nombre del supervisor inme-diato y del jefe del supervisor inmediato, cuál es la regla que se viola, en qué consiste la violación y las circunstancias del caso. El original del memo o carta en cuestión debe ser entregado al empleado, y deben enviarse copias para el expediente de personal y la Junta de Directores. (Énfasis suplido.)
Como resulta obvio de una mera lectura de lo antes re-*173señado, el reglamento en controversia establece no sólo las faltas o actos específicos, con sus respectivas penalidades, por las cuales el patrono puede disciplinar a un empleado, sino que claramente le concede el derecho a cualquier em-pleado que cometa una ofensa a “ser confrontado con la evidencia disponible y [a dársele] la oportunidad para que se defienda de los cargos presentados”. Esto es, se esta-blece un procedimiento de formulación de cargos, con el derecho a confrontarse en una vista con los testigos, o evi-dencia, en su contra, y a defenderse, lo cual conlleva el derecho a presentar prueba a su favor.
¿Qué significa lo anteriormente expresado? Llana y sen-cillamente, hecho que sorprendentemente se le “escapa” a la Mayoría, que el patrono, al adoptar este reglamento, renunció al “derecho” que tenía de despedir, sin justa causa, a sus empleados.
La Mayoría no se percata del simple y sencillo hecho de que el establecimiento de un procedimiento disciplinario —de formulación y notificación de cargos y la celebración de una vista en la cual el empleado no sólo tiene el derecho a confrontar la prueba en su contra sino que a presentar prueba a su favor — parte de la premisa incuestionable que el patrono tiene que imputar, de manera afirmativa, la co-misión u omisión de un acto por parte del empleado. En otras palabras, el patrono no puede despedir al empleado sencillamente por un capricho y limitarse a pagarle la me-sada correspondiente bajo la citada Ley Núm. 80.
Dicho de otra manera, con el propósito de que todo el mundo lo pueda entender, el establecimiento de un proce-dimiento disciplinario conlleva la no aplicación de la Ley Núm. 80, ante. Ello debido a que el patrono, que ha esta-blecido un procedimiento disciplinario —el cual viene en la obligación de seguir— y que no cumple con el mismo, o no lo sigue, realmente incurre en una violación del contrato de empleo y no en un despido injustificado. Debe recordarse que hemos resuelto que el manual de empleo, que contiene *174las reglas relativas al trabajo del empleado y sus derechos y obligaciones, forma parte del contrato de trabajo del empleado. Véase Selosse v. Fund. Educ. Ana G. Méndez, 122 D.P.R. 534, 548-549 (1988).
En Selosse v. Fund. Educ. Ana G. Méndez, ante, el re-glamento de la institución proveía los pasos que los miem-bros de la facultad debían seguir para lograr la concesión de la permanencia. Este Tribunal señaló, en esa ocasión, que los estatutos y reglamentos referentes a los derechos y obligaciones de los miembros de la facultad eran parte del contrato de empleo existente entre la demandada y la de-mandante y que, por lo tanto, era aplicable el Art. 1044 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2994, el cual dispone que “[l]as obligaciones que nacen de los contratos tienen fuerza de ley entre las partes contratantes, y deben cumplirse al tenor de los mismos”. Además, este Tribunal determinó en dicho caso que el patrono, al rechazar la per-manencia de la demandante, no cumplió estrictamente con varias de las obligaciones contraídas por él mediante el reglamento —relacionadas éstas con el procedimiento de evaluación para la eventual concesión de la permanencia— y que, por ende, violó el espíritu que inspira todo procedi-miento contractual. Se resolvió que procedía una nueva evaluación que cumpliera con los procedimientos estableci-dos en el reglamento. Se le concedieron, además, a la de-mandante todos los emolumentos dejados de recibir, indem-nización por angustias mentales, intereses y honorarios de abogado.
Esa es la solución que, precisamente, procede decretar en el caso de autos. Debido a que la Cooperativa incurrió en una clara violación de su reglamento disciplinario y, por ende, violó el contrato de trabajo existente entre ella y su empleado, procede la reposición de éste a su empleo, el pago de los sueldos dejados de percibir, indemnización por angustias mentales y la fijación de honorarios de abogado. *175Si es que la Cooperativa Federal de Empleados Telefónicos interesa despedir al recurrido David René Biver, ésta viene en la obligación de cumplir con el reglamento que adoptó y promulgó voluntariamente.
Es por ello que disentimos.

 En específico, las situaciones bajo las cuales se prohíbe el despido del traba-jador son las siguientes:
“1) Por razón de edad, sexo, color, raza, origen o condición social, ideas políticas, ideas religiosas, origen nacional, por razón de matrimonio y por impedimento, según la Ley 100 de 30 de junio de 1959, Ley Federal de Derechos Civiles, ‘Age Discrimination in Employment Act’ del 15 de diciembre de 1967, Ley 69 del 6 de julio de 1985, Ley de Americanos con Impedimentos y la ley que proh[í]be el hostigamiento sexual en el empleo, Ley 17 de 22 de abril de 1988.
“2) Por participar en actividades unionales, según lo establece la Ley 130 de 8 de marzo de 1945, y la ‘National Labor Relations Act’, según enmendada.
“3) Por instar una reclamación contra el patrono o cooperar en investigación al amparo de cualquier ley laboral, o participar en un comité de salario mínimo, según se establece en la Ley 96 de 26 de junio de 1956, según enmendada.
“4) De la mujer embarazada según la Ley 3 de 13 de marzo de 1942, enmendada.
“5) Por negarse a levantar objetos que exceden del peso máximo dispuesto por ley o reglamento del Secretario del Trabajo y Recursos Humanos, a tenor con la Ley 49 de 22 de mayo de 1969, enmendada.
“6) Mientras se presta[n] servicios como jurado, según la Ley 87 de 26 de junio de 1964.
“7) Mientras se presta servicio militar, según el ‘Uniformed Employment and Reemployment Rights Act’ y la Carta de Derechos del Veterano Puertorriqueño.
“8) Por radicar querella contra [el] patrono al amparo de la Ley de Seguridad y Salud en el Trabajo, según la Ley 16 de 5 de agosto de 1975.
“9) Mientras se está sometiendo a exámenes médicos por riesgo para su salud en el trabajo, según la antes citada Ley 16.
“10) Mientras esté inhabilitado para trabajar y acogido a los beneficios del Pro-grama de Seguro por Incapacidad No Ocupacional Temporera de acuerdo a lo esta-blecido en la Ley 139 de 26 de junio de 1968, enmendada, y sujeto a los requisitos allí establecidos.
“11) Mientras esté inhabilitado para trabajar y acogido a los beneficios de la Ley de Compensaciones por Accidentes del Trabajo según lo establecido en la Ley 45 de 18 de abril de 1935 y sujeto a los requisitos allí establecidos.
“12) Por haber sido objeto de un embargo de parte de su salario por una sola deuda según prohibición establecida en la Ley Federal de Embargo de Salarios, 15 *171U.S.C. 1673 et seq., y para el pago de pensiones alimenticias, según la Ley 5 de 30 de diciembre de 1986.
“13) Por negarse a que se fraccione o altere su horario de trabajo, o por recla-mar cualquier derecho según se dispone en la Ley de Cierre, Núm. 1 de 1ro de diciembre de 1989.
“14) Por la colaboración o expresiones que haga un empleado en una investiga-ción ante cualquier foro administrativo, judicial o legislativo en Puerto Rico, según establece la Ley 115 de 20 de diciembre de 1991.
“15) El despido que se hace con el propósito o tiene el efecto de frustrar o subvertir una clara política pública como ocurriría en el caso de la obligación de someterse a la prueba del polígrafo, según resuelto en Ariel Arroyo v. Rattan Specialties, 1986, 117 DPR 35.
"16) Mientras esté inhabilitado para trabajar y acogido a los beneficios de la Ley 138 de 26 de junio de 1968.
“17) Mientras esté en licencia deportiva especial en virtud de la Ley 49 de 27 de junio de 1987.
“18) Por acogerse a la Ley Federal de Quiebras, 11 USCA 525b.
“19) Mientras esté inhabilitado para trabajar y acogido a los beneficios de la ley de Seguro Social Choferil.
“20) Mientras esté o por estar en licencia médico familiar según ley federal de 1993.
“21) Por negarse a aceptar un acuerdo de horario flexible, según Ley 83 de 20 de julio de 1995.” R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, 2da ed., San Juan, Puerto Rico, Ramallo Bros. Printing, 1996, págs. 112-114.


 La disposición de la Ley Núm. 80 que establece el remedio exclusivo a que tiene derecho un empleado que es despedido injustificadamente, 29 L.P.R.A. see. 185a et seq., en lo pertinente, dispone lo siguiente:
“Todo empleado de comercio, industria o cualquier otro negocio o sitio de em-pleo, designado en lo sucesivo como el establecimiento, donde trabaja mediante re-muneración de alguna clase contratado sin tiempo determinado, que fuere despedido de su cargo sin que haya mediado justa causa, tendrá derecho a recibir de su patrono en adición al sueldo que hubiere devengado:
“(a) El sueldo correspondiente a un mes por concepto de indemnización; si el despido ocurre dentro de los primeros cinco (5) años de servicio; el sueldo correspon-diente a dos (2) meses si el despido ocurre luego de los cinco (5) años hasta los quince (15) años de servicio; el sueldo correspondiente a tres (3) meses si el despido ocurre luego de los quince (15) años de servicio;
“(b) una indemnización progresiva adicional equivalente a una semana por cada año de servicio.”